DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/06/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-16, 18, and 38-40 are pending (claim set as filed on 10/06/2021).
Newly added claim 40 is directed to a product-by-process but is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention for the reasons set forth in the Restriction Requirement mailed on 06/29/2020. Note that Applicant had elected Group I in the reply filed on 08/05/2020 and received an action on the merits for those claims. Therefore, method claims 1-2, 4-16, 18, and 38-39 are under examination.

Priority
	This application filed on 10/27/2017 has a provisional application no. 62/414,876 filed on 10/31/2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/06/2021 and 12/15/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Withdrawal of Rejections
The response and amendments filed on 10/06/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the amendment to delete the limitation of “wherein removing comprises filtration, vacuum assisted filtration, or a combination thereof” necessitated the withdrawal of the secondary prior art reference of Berlin. Thus, the previously applied obviousness rejection from the last office action has been withdrawn necessitated by Applicant’s amendments. However, the primary reference of Jonkers remains applicable or reinstated to the current claims for the reasons further explained below.

Claim Interpretation
The recitation of the term “about” without definition in the specification of how much variation permits a broad interpretation of the range allowed. Thus, the parameters and/or 

Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-16, 18, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonkers (US 2017/0190620 A1, which has a WO 2016/010434 publication date of 01/21/2016 and is cited in the IDS filed on 01/31/2018).
Regarding base claim 1, Jonkers teaches a process for the production of cementitious material, comprising mixing cement starting materials, a healing agent and a fibrous reinforcing material, wherein the healing agent comprises bacterial material, and wherein the fibrous reinforcing material comprises a biodegradable polymer (see abstract & ¶ [0001], [0008]). Jonkers discloses the cement starting material includes cement and water and may further include aggregate such as gravel and/or sand (see ¶ [0036]-[0037]). Jonkers teaches a process wherein bacterial material and polymeric material were added and mixed into the cement starting material (bacteria-amended water suspension, i.e.: an aqueous medium) with a 28 day incubation period (see ¶ [0050]-[0055], [0060]). 
Regarding claim 2, Jonkers teaches the healing agent may comprise one or more of a silicate source, a calcium salt such as calcium nitrate, and a nutrient for bacteria (see ¶ [0025]). Examples of organic and/or calcium containing compounds are organic calcium salts, such as calcium formate, calcium acetate, calcium lactate, calcium gluconate, calcium nitrate, a 
Regarding claim 4, Jonkers’ concrete mixture does not contain urea (see ¶ [0059]-[0063]). 
Regarding claims 5 and 18 pertaining to the bacteria spores and/or vegetative cells, Jonkers teaches bacteria are provided in dried (powder) form and can be either lyophilized vegetative cells or dried bacterial spores (see ¶ [0027]-[0028]). Specific species such as ureolytic and other types of calcite producing bacteria can actually be useful as a tool to repair surface cracks in concrete (see ¶ [0005]). Bacteria are selected from the group of Planococcus, Bacillus and Sporosarcina and the amount of healing agent is dependent on the healing agent used but at a maximum of 10% of the total weight (see ¶ [0029]-[0030], [0039]).
Regarding claims 6-9 pertaining to the incubation conditions, Jonkers teaches “in an experimental test concrete specimens based on incorporated seaweed-derived protein polymer based fibres (SeaCell) were cracked, and subsequently submerged in bacteria-amended water suspension, after which mineral formation due to metabolic conversion of incorporated polymer fibres after 28 days incubation period was studied” (see ¶ [0055]-[0056]). Claim interpretation: since Jonkers discloses an incubation of 28 days, it would have been performed or encompasses the claimed days. Moreover, Jonkers is silent on the temperature but as discussed above, it would meet the claimed ‘about’ conditions. Regarding the pH, a physiological pH is interpreted to be slightly alkaline and therefore, Jonkers meets the limitation because Jonkers discloses performing the process in alkaline conditions (see ¶ [0016], [0022]-[0025], [0051]). 
Regarding claims 10-12 pertaining to the binding agent, Jonkers teaches the biodegradable polymer is selected from the group consisting of polysaccharides, such as one or Claim interpretation: since Jonkers discloses the claimed elements, then it should meet the claim’s functional adhesion properties (MPEP 2112.01). 
Regarding claim 13, Jonkers teaches (a) cement, and (b) one of more of slag, ash, limestone and sand selected from the range of 0.2:100-10:100, and/or having a weight ratio of fibrous reinforcing material to (a) cement, and (b) one of more of slag, ash, limestone and sand (see ¶ [0011]).
Regarding claims 14-16, Jonkers teaches the term textile refers to an aggregate or woven unit comprising a plurality of individual fibers (which individual fibers have (average) diameters selected from the range of 5-750 μm, and having (average) lengths selected from the range of 50 μm-150 mm) (see ¶ [0009]-[0010], [0018]-[0020], [0062]).
Regarding claims 38-39, claim interpretation: the disclosure of Jonkers is considered to meet the claim’s “wherein” clauses because Jonkers teaches an aqueous medium comprising nutrients (see ¶ [0031]) and further teaches the bacterial material is a bacterial spore of a bacterium (see ¶ [0027]). Moreover, base claim 1 merely requires “an aqueous medium” which under the broadest reasonable interpretation, at minimum means just water and does not specify what ingredient provides the aqueous medium with the capability to stimulate spore formation or maintain viability. In this case, burden is shifted to the Applicant to distinguish the features presented in the claims for its functional limitation.  

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 10/06/2021 have been fully considered but they are not sufficient to overcome the prior art of record by Jonkers.


Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653